DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/08/2021 has been considered by Examiner.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0115839 A1) in view of Filson et al (US 2015/0153765 A1).

Claim 1, Park (Fig. 1A-4) discloses a wearable control device (100; Fig. 3; Paragraph [0130]) for connecting (Fig. 3; wherein figure show wired connection) with a head-mounted audio-visual device (200; Fig. 3), the wearable control device (100; Fig. 1A-1C) comprising: 
a housing (101 and 102; Fig. 1B and 1C; Paragraph [0092]); 

a processor (180; Fig. 1A; Paragraph [0038]) disposed inside the housing (101 and 102; Fig. 1B and 1C; Paragraph [0092]) and electrically connected (Fig. 1A) with the physical remote control unit (151; Fig. 4 and 1B); 
wherein the processor (180; Fig. 1A; Paragraph [0038]) is configured to: 
generate audio-visual information output (400; Fig. 4; Paragraph [0180]; Paragraph [0036]) by the head-mounted audio-visual device (200; Fig. 3 and 4), the audio-visual information (Fig. 4) including at least one of virtual reality (VR) audio-visual information (Paragraph [0156]), augmented reality (AR) audio-visual information (Paragraph [0155]), or mixed reality (MR) audio-visual information (Paragraph [0156]); 
generate a control signal (Fig. 4; Paragraph [0170]; wherein discloses a control command) of the audio-visual information (Paragraph [0036]) according to a user operation (Fig. 4; Paragraph [0175]) received by the physical remote control unit (151; Fig. 4); and 
control (180; Fig. 1A) output (160; Fig. 1A and 4) of the audio-visual information (Paragraph [0156]; Fig. 4) according to the control signal (Fig. 4; Paragraph [0170]; wherein discloses a control command).  
Park does not expressly disclose wherein the housing comprises a top housing portion and a bottom housing portion arranged in parallel, tail portions of the top housing portion and the bottom housing portion are connected through a transition portion; 

a gap is formed between opposite surfaces of the top housing portion and the bottom housing portion, to secure the wearable control device to a user’s clothing. 
Filson (Fig. 1-55) discloses wherein the housing (12 and 18; Fig. 13, 16, 23A and 24A) comprises a top housing portion (12; Fig. 13, 16, 23A ,and 24A) and a bottom housing portion (18; Fig. 13, 16, 23A, and 24A) arranged in parallel (Fig. 13, 16, 23A, and 24A; wherein figures shows housing and clip arranged in parallel), tail portions of the top housing portion (12; Fig. 13, 16, 23A, and 24A) and the bottom housing portion (18; Fig. 13, 16, 23A, and 24A) are connected through a transition portion (52; Fig. 13, 20, 21, 23A, and 24A); 
the physical remote control unit (36; Fig. 4; Paragraph [0080]) is disposed on a top surface of the top housing portion (12; Fig. 4; wherein figure shows touch display is on the opposite surface from clip 18); and  
a gap (Fig. 13, 23A, and 24A; wherein figure shows a gap formed between housing 12 and clip 18) is formed between opposite surfaces of the top housing portion (12; Fig. 13, 23A, and 24A) and the bottom housing portion (18; Fig. 13, 16, 23A, and 24A), to secure the wearable control device (10; Fig. 4) to a user’s clothing (44; Fig. 12; Paragraph [0106]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park’s a wearable control device by applying a clipping mechanism, as taught by Filson, so to use a wearable control device with a clipping mechanism for provide improved portable electronic devices such 

Claim 16, Park (Fig. 1A-4) discloses a wearable control device (100; Fig. 3; Paragraph [0130]) for connecting (Fig. 3; wherein figure show wired connection) with a head-mounted audio-visual device (200; Fig. 3), the wearable control device (100; Fig. 1A-1C) comprising:
a housing (101 and 102; Fig. 1B and 1C); and   
a processor (180; Fig. 1A; Paragraph [0038]) disposed inside the housing (101 and 102; Fig. 1B and 1C; Paragraph [0092]) and electrically connected (Fig. 1A) with the physical remote control unit (151; Fig. 4 and 1B).
Park does not expressly disclose a housing including a top housing portion and a bottom housing portion arranged in parallel, wherein a gap is formed between opposite outer surfaces of the top housing portion and the bottom housing portion, to secure the wearable control device to a user’s clothing, and tail portions of the top housing portion and the bottom housing portion are connected through a transition portion; 
at least one physical remote control unit is disposed on a top surface of the top housing portion.
Filson (Fig. 1-55) discloses a housing (12 and 18; Fig. 13, 16, 23A and 24A) including a top housing portion (12; Fig. 13, 16, 23A ,and 24A) and a bottom housing portion (18; Fig. 13, 16, 23A, and 24A) arranged in parallel (Fig. 13, 16, 23A, and 24A; wherein figures shows housing and clip arranged in parallel), wherein a gap (Fig. 13, 23A, and 24A; wherein figure shows a gap formed between housing 12 and clip 18) is 
at least one physical remote control unit (36; Fig. 4; Paragraph [0080]) is disposed on a top surface of the top housing portion (12; Fig. 4; wherein figure shows touch display is on the opposite surface from clip 18).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Park’s a wearable control device by applying a clipping mechanism, as taught by Filson, so to use a wearable control device with a clipping mechanism for provide improved portable electronic devices such as portable electronic devices with clips for attaching the portable electronic devices to items of clothing (Paragraph [0005]).

Claims 4 and 17, Park (Fig. 1A-4) discloses wherein the physical remote control unit (123; Fig. 1A; 123a; Fig. 1B; 123b; Fig. 1C) comprises at least one of a physical key, a virtual key, a roller, a rocker and a track ball (Paragraph [0054]).  

Claims 5 and 18, Park (Fig. 1A-4) discloses wherein the physical remote control unit (123; Fig. 1A; 123a; Fig. 1B; 123b; Fig. 1C) comprises a first pressing portion and a second pressing portion (123a; Fig. 1B; wherein figure shows at least three pressing 
wherein the edge region is a localized region of the top surface (101; Fig. 1B; wherein figure shows at least three pressing portions arranged in parallel on an edge area of the top surface of top casing 101) away from the transition portion (Paragraph [0092]).  

Claim 6, Park (Fig. 1A-4) discloses wherein the processor (180; Fig. 1A) is configured to: 
generate at least one of a confirmation signal, a drag control signal (Fig. 4; Paragraph [0177]), or a multiple-choice control signal matched with the audio-visual information (200; Fig. 4) when the user operation (Fig. 4) is received by the first pressing portion (151; Fig. 4); and 
generate an auxiliary menu control signal (Paragraph [0114]; wherein discloses a menu) matched with the audio-visual information (400; Fig. 4) when the user operation (Fig. 4) is received by the second pressing portion (123a; Fig. 1B; Paragraph [0114]).  

Claim 7, Park (Fig. 1A-4) discloses wherein the physical remote control unit (123a; Fig. 1B) further comprises: 
a first key (Paragraph [0113]; wherein discloses a key) disposed between the first pressing portion and the second pressing portion ((123a; Fig. 1B; wherein figure shows at least three pressing portions).  

Claim 11, Park (Fig. 1A-4) discloses wherein the physical remote control unit (100; Fig. 1A-1C) further comprises a second key (123b; Fig. 1C) disposed on a side surface of the bottom housing portion (102; Fig. 1C).  

Claim 12, Park (Fig. 1A-4) discloses wherein the processor (180; Fig. 1A) is configured to generate at least one control signal (Fig. 4; Paragraph [0170]; wherein discloses a control command) of a return signal (123a; Fig. 1A; wherein figure shows at least a return key; Paragraph [0114]), a previous page signal, or a screen capture signal when the user operation (Fig. 4) is received by the second key (123b; Fig. 1C).  

Claim 13, Park (Fig. 1A-4) discloses wherein the processor (180; Fig. 1A) is configured to generate at least one control signal (Fig. 4; Paragraph [0170]; wherein discloses a control command) of a turn-on signal (Paragraph [0115]; wherein discloses power on/off), a turn-off signal (Paragraph [0115]; wherein discloses power on/off), a restart signal, or a power-off signal when the user operation (Fig. 4) is received by the second key (123b; Fig. 1C).  

Claim 14, Park (Fig. 1A-4) discloses wherein the transition portion (Paragraph [0092]; wherein discloses “At least one middle case may be additionally positioned between the front case 101 and the rear case 102”) is provided with a connecting wire (Fig. 3) for connecting with the head-mounted audio-visual device (200; Fig. 3).  

Claim 15, Park (Fig. 1A-4) discloses wherein a length of the top housing portion (101; Fig. 1B and 1C; wherein figure shows a top casing has a shorter length at the corners compared to the bottom casing) is shorter than a length of the bottom housing portion (102; Fig. 1B and 1C).  

Claim 19, Park (Fig. 1A-4) discloses wherein the processor (180; Fig. 1A; Paragraph [0038]) is configured to: 
generate audio-visual information output (400; Fig. 4; Paragraph [0180]; Paragraph [0036]) by the head-mounted audio-visual device (200; Fig. 3 and 4), the audio-visual information (Fig. 4) including at least one of virtual reality (VR) audio-visual information (Paragraph [0156]), augmented reality (AR) audio-visual information (Paragraph [0155]), or mixed reality (MR) audio-visual information (Paragraph [0156]); 
generate a control signal (Fig. 4; Paragraph [0170]; wherein discloses a control command) of the audio-visual information (Paragraph [0036]) according to a user operation (Fig. 4; Paragraph [0175]) received by the physical remote control unit (151; Fig. 4); and 
control (180; Fig. 1A) output (160; Fig. 1A and 4) of the audio-visual information (Paragraph [0156]; Fig. 4) according to the control signal (Fig. 4; Paragraph [0170]; wherein discloses a control command).  

Claim 20, Park (Fig. 1A-4) discloses a virtual/augmented (Paragraph [0156]) reality system (Fig. 3), comprising: 
a head-mounted audio-visual device (200; Fig. 3); and 

wherein the wearable control device (100; Fig. 3 and 4) is the wearable control device according to claim 16 (see rejection to claim 16 above).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0115839 A1) in view of Filson et al (US 2015/0153765 A1) as applied to claim 7 above, and further in view of Riechel (US 2009/018448 A1).

Claim 8, Park in view of Filson discloses the wearable control device according to claim 7.
Park in view of Filson does not expressly disclose wherein the processor is configured to: 
receive a voice signal when the user operation is received by the first key, and 
generate a voice control signal according to the voice signal, or convert the voice signal into text input.  
Riechel (Fig. 1-7b) discloses wherein the processor (Processor; Fig. 3) is configured to: 
receive a voice signal (125; Fig. 1 and 2) when the user operation is received by the first key (300; Fig. 4; Paragraph [0026]), and 
generate a voice control signal (Paragraph [0018]) according to the voice signal (125; Fig. 1 and 2), or convert the voice signal into text input.  
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0115839 A1) in view of Filson et al (US 2015/0153765 A1) as applied to claim 5 above, and further in view of Hong et al (US 2016/0070368 A1).

Claim 9, Park in view of Filson discloses the wearable control device according to claim 5.
Park in view of Filson does not expressly disclose wherein the physical remote control unit further comprises: 
a roller disposed between the first pressing portion and the second pressing portion.  
Hong (Fig. 1-7) discloses wherein the physical remote control unit (200; Fig. 2-3B; Paragraph [0022]; wherein discloses connected to head mounted device (HMD)) further comprises: 
a roller (330; Fig. 3A and 3B; Paragraph [0060]) disposed between the first pressing portion (310; Fig. 3A and 3B) and the second pressing portion (320; Fig. 3A and 3B).  


Claim 10, Park (Fig. 1A-4) discloses wherein the processor (180; Fig. 1) is configured to:  27Attorney Docket No. 12314.0358 
generate a numerical value adjustment instruction (Paragraph [0115]) when the user operation is received by the roller (123; Fig. 1A; Paragraph [0054]; wherein discloses a jog wheel); 
wherein the numerical value adjustment instruction (Paragraph [0115]) comprises at least one of: 
a volume adjustment instruction (Paragraph [0115]; wherein discloses “control volume level”), a brightness adjustment instruction, a visual field size adjustment instruction, a scenario size adjustment instruction, a visual angle rotation instruction, a visual angle distance adjustment instruction, or an Internet of things device adjustment instruction.  

Response to Arguments
Applicant's arguments with respect to claims 1 and 4-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claims 1 and 16 are rejected in view of newly discovered reference(s) to Filson et al (US 2015/0153765 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/30/2021